William B. Brown, J.,
dissenting. I concur in the dissenting opinion of Justice Stern. If articles of incorporation are filed in legal form following all legal requirements in the Secretary of State’s office under R. C. Chapter 1702, it is his duty to accept them. He has only a ministerial duty to record the same. If for any reason the articles of incorporation are illegal or against public policy, the responsibility devolves upon the Attorney General of Ohio to bring a quo warranto action to dissolve the corporation.